Exhibit 10.210

 

LOGO [g22463image002.jpg]

 

for the following PROJECT:

 

(Name and location or address):

 

Design and Construction of the world headquarters building for Pharmaceutical

Products Development, Inc.’s Headquarters

Wilmington, NC

 

THE OWNER:

(Name and address):

River Ventures LLC

3151 South 17th Street

Wilmington, NC 28412

 

THE ARCHITECT:

(Name and address):

Cline Design Associates, P.A.

125 North Harrington Street

Raleigh, NC 27603

 

THE CONTRACTOR and CONSTRUCTION MANAGER:

 

Bovis Lend Lease, Inc.

8540 Colonnade Center Drive, Suite 201

Raleigh, NC 27615

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AlA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AlA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

This document has been approved and endorsed by The Associated General
Contractors of America

 

TABLE OF ARTICLES     

1       GENERAL PROVISIONS

   3

2       OWNER

   4

3       CONTRACTOR

   5

4       ADMINISTRATION OF THE CONTRACT

   10

5       SUBCONTRACTORS

   15

6       CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

   16

7       CHANGES IN THE WORK

   17

8       TIME

   19

9       PAYMENTS AND COMPLETION

   20

10     PROTECTION OF PERSONS AND PROPERTY

   25

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    1    



--------------------------------------------------------------------------------

11     INSURANCE AND BONDS

   27

12     UNCOVERING AND CORRECTION OF WORK

   30

13     MISCELLANEOUS PROVISIONS

   31

14     TERMINATION OR SUSPENSION OF THE CONTRACT

   32

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    2    



--------------------------------------------------------------------------------

ARTICLE I GENERAL PROVISIONS

 

§ 1.1 BASIC DEFINITIONS § 1.1.1 THE CONTRACT DOCUMENTS

 

The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment o the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor’s hid or portions of Addenda relating to bidding
requirements).

 

§ 1.1.2 THE CONTRACT

 

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or
(4) between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.

 

§ 1.1.3 THE WORK

 

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to he provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

 

§ 1.1.4 THE PROJECT

 

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

§ 1.1.5 THE DRAWINGS

 

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

§ 1.1.6 THE SPECIFICATIONS

 

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

§ 1.1.7 THE PROJECT MANUAL

 

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of’ the Contract and
Specifications. The Project Manual includes these General Conditions, the
Specifications and all Addenda issued prior to the execution of the Agreement.

 

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

 

§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results. In the
event of discrepancies between or within Contract Documents, which were known or
should have reasonably been known, , the Construction Manager shall provide the
better quality or greater quantity and shall comply with the more stringent
requirements and either or both in accordance with the Architect’s
interpretation. The Construction Manager shall bring all known inconsistencies
to the Architect’s attention, prior to installation, for the Architect’s
interpretation.

 

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    3    



--------------------------------------------------------------------------------

§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

§ 1.3 CAPITALIZATION

 

§ 1.3.1 Terms capitalized in these General Conditions include those which are
(I) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.

 

§ 1.4 INTERPRETATION

 

§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” hut
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 1.5 EXECUTION OF CONTRACT DOCUMENTS

 

§ 1.5.1 The Contract Documents shall he signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.

 

§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.

 

§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE

 

§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described. The Contractor may retain one record set. Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or claim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect’s consultants, and unless otherwise
indicated the Architect and the Architect’s consultants shall he deemed the
authors of them and will retain all common law, statutory and other reserved
rights, in addition to the copyrights. All copies of Instruments of Service,
except the Contractor’s record set, shall be returned or suitably accounted for
to the Architect, on request, upon completion of the Work. The Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect’s
consultants. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect’s consultants appropriate to and for use in the execution of their
Work under the Contract Documents. All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants. Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect’s or Architect’s consultants’
copyrights or other reserved rights.

 

ARTICLE 2 OWNER § 2.1 GENERAL

 

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to hind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.

 

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    4    



--------------------------------------------------------------------------------

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

 

§ 2.2.1 The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor a Guaranty in
the form as shown in Exhibit A.

 

§ 2.2.2 Except for building permits and fees, including those required under
Section 3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay ftr necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.

 

§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall he entitled to rely on the
accuracy of information furnished by the Owner provided that the Construction
Manager has diligently reviewed the information and has informed the Owner in
writing if it has actual knowledge of incorrect information. The Construction
Manager shall exercise proper precautions relating to the safe performance of
the Work.

 

§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.

 

§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

 

§ 2.3 OWNER’S RIGHT TO STOP THE WORK

 

§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.

 

§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

 

§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period give the contractor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner’s expenses and compensation for the Architect’s additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner.

 

§ 2.5.1 In no event shall the Owner have control over, charge of, or any
responsibility for construction means, methods, techniques, sequences or
procedures or for safety precautions unless the respective subcontractor or
vendor is working directly for/with the Owner.

 

ARTICLE 3 CONTRACTOR

 

§ 3.1 GENERAL

 

§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number, The term “Contractor” means the Construction Manager or the Construction
Manager’s authorized representative.

 

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    5    



--------------------------------------------------------------------------------

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.

 

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

 

§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to
Section 2.2.3, shall take field measurements of any existing conditions related
to that portion of the Work and shall observe any conditions at the site
affecting it. These obligations are for the purpose of facilitating construction
by the Contractor and are not for the purpose of discovering errors, omissions,
or inconsistencies in the Contract Documents; however, any errors,
inconsistencies or omissions discovered by the Contractor shall be reported
promptly to the Architect as a request for information in such form as the
Architect may require.

 

§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.

 

§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.1
and 3.2.2. the Contractor shall make Claims as provided in Sections 4.3.6 and 4
3 7 If the Contractor fails to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to report it to the Architect.

 

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

 

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall he fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

 

§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.

 

§ 3.3.3 The Contractor shall he responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

§ 3.4 LABOR AND MATERIALS

 

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work,

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    6    



--------------------------------------------------------------------------------

§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

§ 3.5 WARRANTY

 

§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.

 

§ 3.6 TAXES

 

§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor which are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.

 

§ 3.7 PERMITS, FEES AND NOTICES

 

§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded. The
Construction Manager shall furnish the Owner with copies of certificates of all
permits and fees, licenses and inspections necessary for the proper execution
and completion of the Work for which the Construction Manager is responsible.
Upon completion of the Work, the Construction Manager shall deliver to the
Architect original copies of all required certificates of inspection.

 

§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

 

§ 3.7.3 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall he accomplished by appropriate Change Order.

 

§ 3.7.4 If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.

 

§ 3.8 ALLOWANCES

 

§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

 

§ 3.8.2 Unless otherwise provided in the Contract Documents:

 

  .1 allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

 

  .2 Contractor’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum hut not in the
allowances;

 

  .3 whenever costs are more than or less than allowances, the Contract Sum
shall be adjusted accordingly by Change Order. The amount of the Change Order
shall reflect (I) the difference between actual costs and the allowances under
Section 3.8.2.1 and (2) changes in Contractor’s costs under Section 3.8.2.2.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    7    



--------------------------------------------------------------------------------

§ 3.8.3 Materials and equipment under an allowance shall he selected by the
Owner in sufficient time to avoid delay in the Work.

 

§ 3.9 SUPERINTENDENT

 

§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.

 

§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

 

§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall he revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

 

§ 3.10.2 The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.

 

§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

 

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

 

§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.

 

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

 

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may he so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

 

§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors, Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    8    



--------------------------------------------------------------------------------

§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.

 

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect. If material or equipment is installed before it is approved by
the Architect pursuant to the Contract Documents, the Construction Manager shall
be liable for its removal and replacement at no extra charge to the Owner if, in
the opinion of the Owner after consultation with the Architect, the material or
equipment does not comply with the Contract Documents.

 

§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.

 

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

 

§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering, unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents.

 

The Contractor shall not be responsible for the adequacy of the performance or
design criteria required by the Contract Documents.

 

§ 3.13 USE OF SITE

 

§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

 

§ 3.14 CUTTING AND PATCHING

 

§ 3.14.1 The Contractor shall he responsible for cutting, fitting or patching
required to complete the Work or to make ts parts fit together properly.

 

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    9    



--------------------------------------------------------------------------------

excavation, The Contractor shall not cut or otherwise alter such construction by
the Owner or a separate contractor except with written consent of the Owner and
of such separate contractor; such consent shall not he unreasonably withheld.
The Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

§ 3.15 CLEANING UP

 

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

§ 3.16 ACCESS TO WORK

 

§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.

 

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

 

§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings. Specifications or other documents prepared by the Owner or Architect
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.

 

§ 3.18 INDEMNIFICATION

 

§ 3.18.1 To the fullest extent permitted by law the Contractor shall indemnify,
defend and hold harmless the Owner, and its agents and employees of any of them
from and against claims, damages, losses and expenses, including but not limited
to attorneys’ fees, arising out of or resulting from performance of the Work,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself), but only to the extent caused by the
negligent acts or omissions of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable,
except to the extent such claim, damage, loss or expense is caused in part by a
party indemnified hereunder. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 3.18.

 

§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.

 

ARTICLE 4 ADMINISTRATION OF THE CONTRACT

 

§ 4.1 ARCHITECT

 

§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    10    



--------------------------------------------------------------------------------

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the former Architect.

 

§ 4.2 ARCHITECT’S ADMINISTRATION OF THE CONTRACT

 

§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner’s representative (I) during
construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the one-year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract. The Architect will provide those services as describe in the Contract
Documents. The Architect shall have authority to order minor changes in the Work
pursuant to Subparagraph 7.4.1 which do not involve an adjustment in the
Contract Sum or Contract Time. The Architect shall have no authority to order
changes in the Work involving adjustments in the Contract Sum or Contract Time
without the written approval of the Owner.

 

§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractors operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents, except a~
provided in Section 3.3.1.

 

§ 4.2.3 The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.

 

§ 4.2.4 Communications Facilitating Contract Administration. Except as otherwise
provided in the Contract Documents or when direct communications have been
specially authorized, the Owner and Contractor shall endeavor to communicate
with each other through the Architect about matters arising out of or relating
to the Contract. Communications by and with the Architect’s consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contractor. Communications by and with separate
contractors shall be through the Owner.

 

§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.

 

§ 4.2.6 The Architect will have authority to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, hut only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will he taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review, Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    11    



--------------------------------------------------------------------------------

Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.

 

§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4,

 

§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner’s review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.

 

§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

 

§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Section 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them

 

§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not he
liable for results of interpretations or decisions so rendered in good faith.

 

(Paragraph deleted)

 

§ 4.3 CLAIMS AND DISPUTES

 

§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim. All Claims must
be supported by a detailed chronology of all applicable backup data, including
copies of all applicable Contract Documents, Submittals, Requests for
Information, Bulletin Drawings, correspondence, Construction Change Directives,
and all other documents directly related to the Claim that are available, or
should be available, to the claimant at the time the claim is brought.

 

§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within 21
days after the claimant first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the Architect
and the other party.

 

§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.

 

§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (I) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall he given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    12    



--------------------------------------------------------------------------------

investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must he made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall he equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall he
referred to the Architect for initial determination, subject to further
proceedings pursuant to Section 4.4.

 

§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6.

 

§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Section 4.3.

 

§ 4.3.7 Claims for Additional Time

 

§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.

 

§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were the cause of delay, and had an adverse effect on the scheduled
construction.

 

§ 4.3.7.3 The Construction Manager shall include —0- days per month in the
Preliminary Construction Schedule to be shown as one activity for weather
delays. Each weather day that delays or changes the critical path schedule would
be promptly documented and submitted at the periodic progress meeting for
approval. If Owner and Construction Manager agree that the aggregate total of
all weather days affects the critical path of the Project, a Claim for
additional time and extended general conditions cost will he submitted and will
be granted as a change order at the appropriate time. The project schedule will
be updated monthly to reflect the actual number of weather days and the impact
it has on the Project’s critical path schedule, if any.

 

§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes:

 

  .1 damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

 

  .2 damages incurred by the Contractor for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    13    



--------------------------------------------------------------------------------

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.

 

§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES

 

§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall he referred initially to the Architect for decision. An
initial decision by the Architect shall he required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.

 

§ 4.4.2 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.

 

§ 4.4.3 In evaluating Claims, the Architect may, hut shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner’s expense.

 

§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

 

§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefore and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to litigation.

 

§ 4.4.6 [Intentionally Deleted]

 

§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.

 

§ 4.4.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect.

 

(Paragraphs deleted)

 

§ 4.4.9 If any Claim submitted to litigation involves the Architect, then the
Architect and Construction Manager may be joined in the proceeding.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    14    



--------------------------------------------------------------------------------

(Paragraphs deleted)

 

ARTICLE 5 SUBCONTRACTORS

 

§ 5.1 DEFINITIONS

 

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

 

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

 

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

 

§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect will promptly reply to the Contractor in writing stating
whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity. Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.

 

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.

 

§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

 

§ 5.3 SUBCONTRACTUAL RELATIONS

 

§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be hound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be hound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors,

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    15    



--------------------------------------------------------------------------------

§5.3.2 Each subcontract shall be in writing and shall specifically provide that
the Owner is an intended third-party beneficiary of such subcontract or the
Owner will be named as a co-obligee to the performance and/or payment bonds
provided by any Subcontractor and/or supplier.

 

§5.3.3 The Construction Manager shall provide copies of its subcontracts,
agreements and current information on the status of its accounts upon demand by
the Owner.

 

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

 

§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

 

  .1 assignment is effective only after termination of the Contract by the Owner
for cause pursuant to Section 14.2 and only for those subcontract agreements
which the Owner accepts by notifying the Subcontractor and Contractor in
writing; and

 

  .2 assignment is subject to the prior rights of the surety, if any, obligated
under bond relating to the Contract.

 

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.

 

ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

 

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Section 4.3.

 

§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to he
used by the Contractor, separate contractors and the Owner until subsequently
revised.

 

§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, II and 12.

 

§ 6.2 MUTUAL RESPONSIBILITY

 

§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective Construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    16    



--------------------------------------------------------------------------------

§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5.

 

§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

§ 6.3 OWNER’S RIGHT TO CLEAN UP

 

§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.

 

ARTICLE 7 CHANGES IN THE WORK

 

§ 7.1 GENERAL

 

§ 7.1.1 Changes in the Work maybe accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.

 

§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not he agreed to by the Contractor; an order for a
minor change in the Work may he issued by the Architect alone.

 

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

§ 7.2 CHANGE ORDERS

 

§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following:

 

  .1 change in the Work;

 

  .2 the amount of the adjustment, if any, in the Contract Sum; and

 

  .3 the extent of the adjustment, if any, in the Contract Time.

 

§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.

 

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

 

§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

 

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall he based on one of the following methods:

 

  .1 mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

 

  .2 unit prices stated in the Contract Documents or subsequently agreed upon;

 

  .3 cost to he determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 

  .4 as provided in Section 7.3.6.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    17    



--------------------------------------------------------------------------------

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.

 

§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall he
effective immediately and shall be recorded as a Change Order.

 

§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section 7.3.6 shall be
limited to the following:

 

  .1 costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;

 

  .2 costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

 

  .3 rental costs of machinery and equipment, exclusive of hand tools, whether
rented from the Contractor or others;

 

  .4 costs of premiums for all bonds and insurance, permit fees, and sales, use
or similar taxes related to the Work; and

 

  .5 additional costs of supervision and field office personnel directly
attributable to the change.

 

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

 

§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall he included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.

 

§7.3.8.1 A Change Order, when issued, shall be full compensation, or credit, for
the extra work included, omitted or substituted. It shall show on its face the
adjustment in time for completion of the Project as a result of the change in
the Work. Each Change Order shall include all known costs related thereto,
including all overhead, miscellaneous expenses and incidentals.

 

§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

 

§ 7.4 MINOR CHANGES IN THE WORK

 

§ 7.4.1 The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor,
The Contractor shall carry out such written orders promptly.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    18    



--------------------------------------------------------------------------------

ARTICLE 8 TIME

 

§ 8.1 DEFINITIONS

 

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.

 

§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

 

§ 8.2 PROGRESS AND COMPLETION

 

§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

 

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. Unless the date of
commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic’s liens and other security interests.

 

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

 

§ 8.2.4 If the progress or completion of the critical path of the Work is
materially delayed by any fault, neglect, act or failure to act on the part of
the Construction Manager or any one acting for or on behalf of the Construction
Manager, then the Construction Manager shall, at its own cost and in addition to
all of the other obligations imposed by the Owner, work such overtime or require
the appropriate subcontractor to work overtime as may be necessary to make up
for all time lost and to avoid delay in the progress and completion of the work.

 

§ 8.3 DELAYS AND EXTENSIONS OF TIME

 

§ 8.3.1 If the Contractor demonstrates that it has been delayed at any time in
the commencement or progress of the critical path of the Work by an act or
neglect of the owner or Architect, or of an employee of either, or of a separate
contractor employed by the Owner, or by changes ordered in the critical path of
the Work, or by labor disputes, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Contractor’s control, or by delay
authorized by the Owner, or by other causes which the Architect determines may
justify delay, then the Contract Time shall be extended by Change Order for such
reasonable time as the Architect may determine.

 

§ 8.3.1.1 Time extensions, if any, determined by the Architect will extend the
Contract Time in an amount equal to the time approved by the Architect. Unless
the delay is caused by the Owner or Architect, time Extensions and related costs
are the sole and exclusive remedy for delay set forth in § 8.3.1, In no event
shall the Owner, or Architect, be liable to the Construction Manager, any
subcontractor, any supplier, or any other person or organization, or to any
surety for or employee or agent of any of them, for damages arising out of or
resulting from delays caused by the Construction Manager or anyone for whose
acts the Construction Manager is responsible. To the extent any delay is cause
solely by the Owner, the Construction Manager will be entitled to charge for any
general conditions incurred.

 

§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3.

 

§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.

 

§8.3.4 After being given notice that costs for additional services will be
incurred by the Architect, the Construction Manager shall bear the reasonable
cost of any additional services of the Architect made necessary by delays in
completion of the Work due to actions or inactions of the Construction Manager
or any subcontractors. The Construction Manager shall promptly pay any such
costs upon demand by the Owner.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    19    



--------------------------------------------------------------------------------

ARTICLE 9 PAYMENTS AND COMPLETION

 

§ 9.1 CONTRACT SUM

 

§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

§ 9.2 SCHEDULE OF VALUES

 

§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require. This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor’s Applications for
Payment. The Schedule of Values shall be prepared in such a manner that each
major item of the Work and each subcontracted item of the Work is shown as a
separate line item on AIA Document G703, Application and Certificate for
Payment, Continuation Sheet, or other form acceptable to the Owner. This
Schedule of Values, unless rejected by the Owner, shall be used as a basis for
reviewing the Contractor’s Application for Payment.

 

§ 9.3 APPLICATIONS FOR PAYMENT

 

§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.

 

§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.

 

§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

 

§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.

 

§ 9.3.2.1 In requesting payment for materials stored on or off site, the
Construction Manager shall submit with it Application for Payment an itemized
list of the stored materials prepared in sufficient detail to identify the
materials and their value. Evidence such as bills of sale or other proof that
the materials listed have been paid for by the Construction Manager may be
requested by the Owner.

 

§9.3.2.2 For materials stored off the site, the Construction Manager shall
submit with its Application for Payment evidence that the materials are stored
at the location previously agreed to in writing; ; that the materials are
insured while in storage and while in transit to the site; and that
transportation to the site will be provided. No payment will be certified for
material stored off the site until the storage location has been agreed upon in
writing and the other requirements of this subparagraph have been fulfilled.

 

§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    20    



--------------------------------------------------------------------------------

entities making a claim by reason of having provided labor, materials and
equipment relating to the Work. Monthly, the Construction Manager shall submit a
fully-executed and notarized Partial Release of Lien and Waiver of Claim form
from the Construction Manager and all subcontractors in a form approved by the
Owner and the Architect for the previous month’s Work.

 

§ 9.4 CERTIFICATES FOR PAYMENT

 

§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.

 

§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose The Contractor has used money previously paid
on account of the Contract Sum.

 

§ 9.4.3 The Owner may withhold payment to the Construction Manager
notwithstanding the Architect’s certification if it is necessary, in the Owner’s
reasonable opinion, to do so to protect the Owner from loss due to any of the
reasons set forth in Sub-subparagraphs 9.5.1.1 through 9.5.1.7. In the event the
Owner withholds payment under this section, it shall give the Construction
Manager notice and an opportunity to cure the reason for nonpayment.

 

§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION

 

(Paragraph deleted)

 

§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:

 

  .1 defective Work not remedied;

 

  .2 third party claims filed or reasonable evidence indicating probable filing
of such claims unless security acceptable to the Owner is provided by the
Contractor;

 

  .3 failure of the Contractor to make payments properly to Subcontractors or
for labor, materials or equipment;

 

  .4 reasonable evidence that tile Work cannot be completed for the unpaid
balance of the Contract Sum;

 

  .5 damage to tile Owner or another contractor;

 

  .6 reasonable evidence that the Work will not he completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

 

  .7 persistent failure to carry out the Work in accordance with the Contract
Documents.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    21    



--------------------------------------------------------------------------------

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

§ 9.6 PROGRESS PAYMENTS

 

§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

 

§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

 

§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.

 

§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.

 

§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

 

§ 9.6.6 A Certificate for Payment a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

 

§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum. payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

 

§ 9.7 FAILURE OF PAYMENT

 

§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

 

§ 9.7.2 If the Owner is entitled to reimbursement or payment from the
Construction Manager under or pursuant to the Contract Documents, such payment
shall be made promptly upon demand by the Owner. Notwithstanding any language in
the Contract Documents to the contrary, if the Construction Manager fails to
make any payment to the Owner, or the Owner incurs any costs and expenses to
commence a cure any default of the Construction Manager or to correct defective
work and the Construction Manager fails to commence a cure within five (5) days,
the Owner shall have an absolute right to offset such amount against the
Contract Sum, and may, in the Owner’s sole discretion, elect either to
(I) deduct an amount equal to that to which the Owner is entitled from any
payments then or thereafter due the Construction Manager, or (2) issue a written
notice to the Construction Manager reducing the Contract Sum by an amount equal
to that to which the Owner is entitled.

 

§ 9.8 SUBSTANTIAL COMPLETION

 

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use. Tile Owner will he allowed to start its occupant move-in work
Forty-five (45) days prior

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    22    



--------------------------------------------------------------------------------

to the Date of Substantial Completion, as adjusted, for floors P1, P2, 1, 2, 11
and 12. Substantial Completion for floors P1, P2, 1,2, II and 12 is hereby
defined as the stage in the progress of the Work when the Work for floors P1,
P2, 1, 2, II and 12 or designated portion thereof is sufficiently complete in
the Contract Documents so that the Owner is able to conduct business and use the
upfit space for its commercially intended purpose.

 

§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.

 

§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.

 

§ 9.8.3.1 If additional final inspections are required because the Contractor
requested any final inspection before the Work, or any portion of the Work, was
ready for final inspection, such additional inspections will be done at the
Contractor’s expense. The Architect’s reasonable fees and expenses for any such
additional inspections will be deducted from amounts due the Contractor on the
subsequent Application for Payment.

 

§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.

 

§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.

 

§ 9.9 PARTIAL OCCUPANCY OR USE

 

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to he used in order to determine and record the condition of
the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents,

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    23    



--------------------------------------------------------------------------------

§ 9.10 FINAL COMPLETION AND FINAL PAYMENT

 

§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor’s being entitled to final payment
have been fulfilled.

 

§ 9.10.1.1 All warranties and guarantees required under the Contract Documents
shall be assembled and delivered by the Construction Manager to the Architect as
part of the final Application for Payment. The final Certificate for Payment
will not be issued by the Architect and payment will not he due until all
warranties and guarantees have been received and accepted by the Owner.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not he renewable to cover
the period required by the Contract Documents, (4) consent of surety. if any. to
final payment and (5) if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys’ fees. The
Contractor shall provide to the Owner and Architect a fully-executed and
notarized Final Release of Lien and Waiver of Claim form from the Contractor and
all subcontractors in form acceptable to the Owner and Architect.

 

§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall he made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

 

  .1 liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;

 

  .2 failure of the Work to comply with the requirements of the Contract
Documents; or

 

  .3 terms of special warranties required by the Contract Documents.

 

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

§ 9.10.6 Final payment constituting the entire unpaid balance of the Contract
Sum will be paid by the Owner to the Construction Manager within thirty
(30) days after the final Certificate for Payment has been issued by the
Architect.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    24    



--------------------------------------------------------------------------------

ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

 

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

 

§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

§ 10.2 SAFETY OF PERSONS AND PROPERTY

 

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

 

  .1 employees on the Work and other persons who may be affected thereby;

 

  .2 the Work and materials and equipment to he incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

 

  .3 other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

 

§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

 

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

§ 10.2.3.1 The Contractor shall also he responsible for all measures necessary
to protect any property and improvement adjacent to the Property as a cost of
work. Any damage to such property and improvements shall be promptly repaired by
the Contractor.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

§ 10.2.4.1 Use of explosives is not permitted, unless approved by the Owner.

 

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.

 

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

§ 10.2.7 The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.

 

§ 10.3 HAZARDOUS MATERIALS

 

§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    25    



--------------------------------------------------------------------------------

§ 10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
tile presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7

 

§ 10.3.3 [Intentionally Deleted].

 

§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents. The Contractor agrees not to
knowingly use, after reasonable investigation, fill, or products or other
materials to be incorporated into the Work which may contain any asbestos or
PCB, or are hazardous, toxic or comprised of any items that are known to he
hazardous or toxic.

 

§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.

 

§ 10.6 EMERGENCIES

 

§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7.

 

§ 10.7 BROWNFIELDS AGREEMENT

 

§ 10.7.1 The Contractor understands and acknowledges that the Owner is a party
to a certain Brownfields Agreement between the North Carolina Department of
Environment and Natural Resources and Owner and that the terms and conditions of
the Brownfields Agreement apply to the Project including any and all work
performed on the Project site. A copy of the current draft version of the
Brownfields Agreement dated May 4, 2005 is attached hereto as Exhibit B and
incorporated herein by reference (hereinafter the current draft of the
Brownfields Agreement and any amendment thereto is referred to collectively as
the “BFA”). The BFA is still under negotiation and will be finalized subsequent
to the execution of this Agreement. As new, amended versions of the BFA are
agreed upon and issued, this Agreement will be supplemented by the amended
versions of the BFA and the amended versions will be incorporated into this
Agreement by reference as if fully set forth herein by Change Order. Contractor
acknowledges that the BFA contains certain specific terms and conditions
detailing how certain work must he performed by Owner on the Project site.
Contractor agrees to ensure that Contractor and its employees, subcontractors
and other agents comply with the terms and conditions of Sections 14, 15, 16, 22
and 26 of the BFA and Contractor will seek instruction and direction from Owner
if it has any questions or concerns about complying with these sections, During
the negotiation of the BFA, Owner and Contractor will work with DENR to
administer and comply with any new or revised procedures related to Work to be
performed on the Project site based on current site conditions.

 

§ 10.7.2 Owner agrees to fully indemnify, defend and hold harmless Contractor
from any claim, damage or loss arising out of or resulting from any hazardous
material or substance not known by the Contractor to exist on the Project site
where such hazardous material or substance presents the risk of bodily injury or
death and has not been rendered harmless prior to the start of work by the
Contractor; provided, however, that Owner shall have no obligation of indemnity
hereunder with respect to any claim, damage or loss related to any hazardous
material or substance known by Contractor to exist on the Project site
including, without limitation, any contaminants identified in Section 9 of the
BFA, and to the extent caused by (i) Contractor’s failure to use commercially
reasonable efforts

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    26    



--------------------------------------------------------------------------------

to ensure that Contractor and its employees, subcontractors and other agents
abide by the terms and conditions of Sections 14, 15, 16, 22 and 26 of the BFA,
or (ii) Contractor’s breach of any term, condition or covenant of this Agreement
or any other Contract Document; and provided further, that such claim, damage or
loss is not due to the negligence of a party seeking indemnity.

 

§ 10.7.3 The Owner acknowledges that the Contractor may not have factored or
incorporated certain terms and conditions of the BFA, in its current or amended
form, into its Guaranteed Maximum Price or the Construction Schedule. Where the
Contractor believes that the performance of the Work in accordance with the
terms and conditions of the BFA attached hereto will increase the Cost of the
Work and/or require additional time in the construction schedule, the Owner and
Contractor will mutually agree upon any required change in such Contract Time or
Cost of Work, if any.

 

ARTICLE 11 INSURANCE AND BONDS

 

§ 11.1 CONTRACTOR’S LIABILITY INSURANCE

 

§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

 

  .1 claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

 

  .2 claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;

 

  .3 claims for damages because of bodily injury sickness or disease, or death
of any person other than the Contractor’s employees;

 

  .4 claims for damages insured by usual personal injury liability coverage;

 

  .5 claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 

  .6 claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

 

  .7 claims for bodily injury or property damage arising out of completed
operations; and

 

  8 claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

 

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, must be written on an occurrence
basis, and shall be maintained without interruption from date of commencement of
the Work until date of final payment and termination of any coverage required to
be maintained after final payment.

 

§ 11.1.2.1 The Owner shall be named as an additional insured under the
Construction Manager’s liability insurance.

 

§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor’s information and belief.

 

§ 11.2 OWNER’S LIABILITY INSURANCE

 

§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.

§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE

 

(Paragraphs deleted)

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    27    



--------------------------------------------------------------------------------

[Intentionally Deleted] (Paragraph deleted)

 

§ 11.4 PROPERTY INSURANCE

 

§ 11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall he maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 11.4 to be covered,
whichever is later. This insurance shall include interests of the Owner, the
Contractor, Subcontractors and Sub-subcontractors in the Project.

 

§ 11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.

 

§ 11.4.1.2 The Owner will provide the Contractor with a copy of a Certificate of
Insurance for the Builder’s Risk policy prior to the commencement of the Work.

 

§ 11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles,

 

§ 11.4.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.

 

§ 11.4.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.

 

§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.

 

§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards however
caused.

 

§ 11.4.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

 

§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of
Section 11 .4.7 for damages caused by fire or other causes of loss covered by
this separate property insurance. All separate policies shall provide this
waiver of subrogation by endorsement or otherwise.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    28    



--------------------------------------------------------------------------------

§ 11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days’ prior written notice has been given to the Contractor.

 

§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Section 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

 

§ 11.4.8 A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.4,10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

 

§ 11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or in accordance with an arbitration award in
which case the procedure shall be as provided in Section 4.6. If after such loss
no other special agreement is made and unless the Owner terminates the Contract
for convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.

 

§ 11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power;
if such objection is made, the dispute shall be resolved as provided in Sections
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insurers in accordance with directions of the arbitrators. If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.

 

§ 11.5 PERFORMANCE BOND AND PAYMENT BOND

 

§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.

 

§ 11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.

 

§ 11.5.3 Contractor shall not be responsible to provide a bond, effect a
discharge or refund any payments to Owner arising out of a lien or claim filed
due to Owner’s failure to pay amount properly due to Contractor pursuant to this
Agreement.

 

§ 11.5.4 Contractor will require Subcontractors whose subcontracts are over
$100,000 to furnish performance and payment bonds unless directed not to by
Owner, In the event Owner so directs, Owner shall be responsible for all costs
which would otherwise be recoverable under either a payment or performance bond.
Contractor and Owner shall be the obliges on such performance and payment bonds.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    29    



--------------------------------------------------------------------------------

ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

 

§ 12.1 UNCOVERING OF WORK

 

§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

 

§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall he responsible for payment of
such costs.

 

§ 12.2 CORRECTION OF WORK

 

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

 

§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.

 

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

 

§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.

 

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.

 

§ 12.2.3 The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.

 

§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Section 12.2,2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor’s liability with respect to the
Contractor’s obligations other than specifically to correct the Work.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    30    



--------------------------------------------------------------------------------

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

 

§ 12.3.1 If tile Owner prefers to accept Work which is not in accordance with
the requirements of the Contract Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.

 

ARTICLE 13 MISCELLANEOUS PROVISIONS

 

§ 13.1 GOVERNING LAW

 

§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.

 

§ 13.2 SUCCESSORS AND ASSIGNS

 

§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2, neither party to the Contract
shall assign the Contract as a whole without written consent of the other. If
either party attempts to make such an assignment without such consent, that
party shall nevertheless remain legally responsible for all obligations under
the Contract.

 

§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under the
Contract Documents, The Contractor shall execute all consents reasonably
required to facilitate such assignment.

 

§ 13.3 WRITTEN NOTICE

 

§ 13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.

 

§ 13.4 RIGHTS AND REMEDIES

 

§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

§ 13.4.3 If any provision of the Contract Documents is held to he illegal,
invalid or unenforceable under any law, such provision shall be fully severable,
and all other provisions shall remain in full force and effect.

 

§13.4.4 Nothing contained in this Contract shall be deemed to create a
contractual relationship with or cause of action in favor of any third party
against Contractor or Owner.

 

§ 13.5 TESTS AND INSPECTIONS

 

§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to he made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.

 

§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    31    



--------------------------------------------------------------------------------

or approval by an entity acceptable to the Owner, and the Contractor shall give
timely notice to the Architect of when and where tests and inspections are to be
made so that the Architect may be present for such procedures. Such costs,
except as provided in Section 13.5.3, shall he at the Owner’s expense.

 

§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s services and expenses shall he at the Contractor’s expense.

 

§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

 

§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

 

§ 13.6 INTEREST

 

§ 13.6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located.

 

§ 13.6.2 PROJECT RECORDS The Construction Manager if maintained in its normal
course of business, shall maintain the following Project records: hid estimates,
payment records, payroll records, meeting minutes, daily reports, logs, diaries,
shop drawings, submittals, schedules, internal correspondence, notes and
memoranda and all correspondence involved in the Project. These Project records
shall be made readily available to the Owner upon request.

 

§ 13.6.3 The Construction Manager shall maintain and shall require all
subcontractors to maintain a drug-free workplace.

 

§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD

 

§ 13.7.1 As between the Owner and Contractor:

 

  .1 Before Substantial Completion. As to acts or failures to act occurring
prior to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;

 

  .2 Between Substantial Completion and Final Certificate for Payment. As to
acts or failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and

 

  .3 After Final Certificate for Payment. As to acts or failures to act
occurring after the relevant date of issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of any act or failure to act by the Contractor pursuant
to any Warranty provided under Section 3.5, the date of any correction of the
Work or failure to correct the Work by the Contractor under Section 12.2, or the
date of actual commission of any other act or failure to perform any duty or
obligation by the Contractor or Owner, whichever occurs last.

 

ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT

 

§ 14.1 TERMINATION BY THE CONTRACTOR

 

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    32    



--------------------------------------------------------------------------------

other persons or entities performing portions of the Work under direct or
indirect contract with the Contractor, for any of the following reasons:

 

  .1 issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;

 

  .2 an act of government, such as a declaration of national emergency which
requires all Work to he stopped;

 

  .3 because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4. 1, or because the Owner has not made payment on a Certificate
for Payment within the time stated in the Contract Documents; or

 

  .4 the Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.

 

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14,3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.

 

§ 14.1.3 If one of the reasons described in Section 14. 1.1 or 14.1.2 exists,
the Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.

 

§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.

 

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

 

§ 14.2.1 The Owner may terminate the Contract if the Contractor after notice and
an opportunity to cure:

 

  .1 persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;

 

  .2 fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors;

 

  .3 persistently disregards laws, ordinances, or rules, regulations or orders
of a public authority having jurisdiction; or

 

  .4 otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 

§ 14.2.2 When any of the above reasons exist, the Owner, upon certification by
the Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

 

  .1 take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

 

  .2 accept assignment of subcontracts pursuant to Section 5.4; and

 

  .3 finish the Work by whatever reasonable method the Owner may deem expedient.
Upon request of the Contractor, tile Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

 

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

 

§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall he paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    33    



--------------------------------------------------------------------------------

§ 14.2.5 The Construction Manager shall bear the costs of any additional
services of the Architect resulting from the Owner’s termination of the Contract
pursuant to this Paragraph 14,2 provided that the Contractor shall not he
responsible for the Architect’s services incurred to perform construction
administration for any replacement Contractor

 

§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

 

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

§ 14.3.2 The Contract Sum and Contract Time shall he adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

 

  .1 that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or

 

  .2 that an equitable adjustment is made or denied under another provision of
the Contract.

 

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

 

§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause, provided the termination is not done solely to
replace the Construction Manager.

 

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:

 

  .1 cease operations as directed by the Owner in the notice;

 

  .2 take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and

 

  .3 except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

 

§ 14.4.3 In case of such termination for the Owner’s convenience, prior to the
construction phase, the Construction Manager shall be entitled to the Contract
Sum set out in paragraph 4.1 .1 of the Agreement, which shall be an accord and
satisfaction of the full amount due by the Owner. In case of such termination
for the Owner’s convenience after acceptance of the Guaranteed Maximum Price
proposal and commencement of the Construction Phase, the Contractor shall he
entitled to receive payment for Work executed and the associated Fee.

 

AlA Document A2O1™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951 1958,
1961 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AlA Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA Document, or any portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 14:53:55
on 08/18/2005 under Order No.1000194010 1 which expires on 8/18/2006, and is not
for resale.    34    